Name: Commission Regulation (EEC) No 3434/89 of 15 November 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to the Union of Soviet Socialist Republics, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2993/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 331 /20 Official Journal of the European Communities 16. 11 . 89 COMMISSION REGULATION (EEC) No 3434/89 of 15 November 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to the Union of Soviet Socialist Republics, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 2993/89 Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 3328/89 (8); whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 2993/89 (') should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas in view of the special supply needs of the Russian population, part of that meat should be put up for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector 0, as last amended by Regulation (EEC) No 3182/88 (^; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Article 1 1 . A sale shall be organized of approximately :  4 000 tonnes of hindquarters, and  4 000 tonnes of forequarters held by the German intervention agency and bought in before 1 June 1989, and  4 000 tonnes of hindquarters, and  4 000 tonnes of forequarters, held by the Irish intervention agency and bought in before 1 June 1989. 2. This meat must be exported to the Soviet Union. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (l0) shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consignment at the customs office of departure. (&gt;) OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. J OJ No L 238, 6 . 9 . 1984, p. 13 . ( ¦) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 241 , 13. 9. 1980, p. 5. (*) OJ No L 283, 18 . 10 . 1988 , p. 13 . 0 OJ No L 55, 1 . 3. 1988, p. 1 . (  ) OJ No L 321 , 4. 11 . 1989, p. 43. 0 OJ No L 287, 5. 10 . 1989, p. 5. (10) OJ No L 99, 10 . 4. 1981 , p. 38. 16. 11 . 89 Official Journal of the European Communities No L 331 /21 2. The security provided for in Article 5 (2) (a) of Regulation (EEC) No 2539/84 shall be ECU 160 per 100 kilograms. Article 4 In part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : *52. Commission Regulation (EEC) No 3434/89 of 15 November 1989 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to the Soviet Union ("). 4. An offer shall be valid only if it relates to an equal weight of forequarters and hindquarters and shall contain a single price per 100 kilograms for the whole quantity specified in the offer. 5. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 6. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 20 November 1989. 7. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 10 per 100 kilograms. (S2) OJ No L 331 , 16. 11 . 1989, p. 20.' Article 5 Regulation (EEC) No 2993/89 is hereby repealed. Article 6 This Regulation shall enter into force on 20 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 331 /22 Official Journal of the European Communities 16. 11 . 89 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BITLAGE I  ANEXO Ã ¯ CategorÃ ­a A : Canales de animales jÃ ³venes sin castrar de menos de dos aÃ ±os, CategorÃ ­a C : Canales de animales machos castrados. Kategori A : Slagtekroppe af unge ikke kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe al kastrerede handyr. Kategorie A : SchlachtkÃ ¶rpervon jungenmÃ ¤nnlichennichtkastriertenTierenvonweniger als 2Jahren, Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren. Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux m&amp;les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Categoria C : Carcasse di animali maschi castrati. Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren van minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren. Categoria A : CarcaÃ §as de jovens animais machos nÃ £o castrados de menos de dois anos, Categoria C : CarcaÃ §as de animais machos castrados. Precio mÃ ­nimo expresado en ecus por 100 kg  Mindstepriser i ECU/100 kg  Mindestpreise, ausgedrÃ ¼ckt in ECU/100 kg  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ 100 kg  Minimum prices expressed in ecus per 100 kg  Prix minimaux exprimÃ ©s en Ã ©cus par 100 kg  Prezzi minimi espressi in ECU per 100 kg  Minimumprijzen uitgedrukt in ecu per 100 kg  PreÃ §o mÃ ­nimo expresso em ecus por 100 kg BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Vorderviertel, auf 5 Rippen geschnitten, mit DÃ ¼nnung am Vorderviertel eingeschlossen, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R  Hinterviertel, auf 8 Rippen geschnitten (Pistola), ohne DÃ ¼nnung, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U und R 170,0 170,0 170,0 170,0 IRELAND  Forequarters, straight cut at 10th rib, from : Category C, classes U, R and O 170,0  Hindquarters, straight cut at third rib, from : Category C, classes U, R and O 170,0  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Category C, classes U, R and O 170,0  Hindquarters, pistola ' cut at eighth rib, from : Category C, classes U, R and O 170,0 16. 11 . 89 Official Journal of the European Communities No L 331 /23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fur landwirtschaftliche Marktordnung (BALM) Referat 313 -  Adickesallee 40 D-6000 Frankfurt am Main 18 Telex 41 1 156 / 41 1 727 / 41 38 90 Tel . 0 69 / 15 64(0) 7 04 / 7 05, Telefax 069-1 564 776, Teletext 6 990 732 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118